DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1, 4, and 10 are currently amended.
Claims 9 and 12 are currently canceled.
Claims 1-8, 10-11, and 13-20 are pending and are allowed.

Double Patenting
The Terminal Disclaimer filed on May 20, 2021 has been approved.  

Reason for Allowance
	Claims 1-20 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Koerner (Publication US 2018/0109122) discloses an energy accumulator device for connecting a first voltage network with a first voltage level to at least one second voltage network with a second voltage level, wherein the first voltage level is higher than the second voltage level, wherein there is a plurality of module strings, in each of which a number of battery cell modules are provided and interconnected.  The module strings can be connected to each other in parallel, wherein in each module string is a plurality of the battery cell modules which can be interconnected with each other alternately in parallel or in series via switching elements. 

Prior art reference Fukawatase et al. (Publication US 2010/0025975) discloses an occupant protection device includes a plurality of gas generators that actuate respective mechanisms, and a control portion that actuates the gas generators.  If a condition for actuating at least one of the gas generators is fulfilled and a condition for actuating the other gas generators are unfulfilled, the other gas generators are controlled by the control portion at a timing that is uninfluential on an actuation state of one of the mechanism actuated by the one of the gas generators and that is different from a preset timing for actuating the other mechanisms actuated by the other gas generators. 

The prior art of record fail to teach or fairly suggest:
As per claim 1 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A method comprising:
determining, by one or more computer processors coupled to at least one memory, that an electric vehicle is decelerating;
determining that a braking system is being applied at the electric vehicle;
directing back electromagnetic force or eddy currents to one or more vehicle components to cause the electric vehicle to further decelerate;
determining an output voltage of a power source at the electric vehicle;
determining that a voltage potential of a battery system at the electric vehicle is greater than the output voltage; and
causing the voltage potential of the battery system to be modified to a value equal to or less than the output voltage.

As per claim 10 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
An adaptive regeneration system for an electric vehicle comprising:
a power source;
a set of batteries configured to receive energy from the power source; and
a controller configured to change a configuration between respective batteries of the set of batteries from a series configuration to a parallel configuration, wherein the controller configures the set of batteries to have a voltage potential that is within a threshold value of an output voltage of the power source, and the threshold value is a predetermined percentage or an absolute value;
wherein the respective batteries of the set of batteries are configured to charge and discharge at different voltages, and wherein the change in the configuration of the set of batteries causes a change in a total voltage potential of the set of batteries.

As per claim 18 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A charging system comprising:
a set of batteries;
one or more switches or mosfets configured to create series or parallel connections between individual batteries of the set of batteries; and
a controller configured to:
	determine that an electric vehicle is decelerating;
	cause a first generator to generate power;
	determine that brakes of the electric vehicle are engaged; and
	cause a second generator to generate power.

Claims 2-6 and 8 depend from claim 1, claim 7 depends from claim 6, claims 11 and 13-17 depend from claim 10, claims 19-20 depend from claim 18 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon - Tue 9 AM - 5 PM and Thur 9 AM – 1 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668